Case: 2:20-cv-03843-MHW-KAJ Doc #: 41-4 Filed: 09/12/20 Page: 1 of 8 PAGEID #: 1050



                     IN THE UNITED STATES DISTRICT COURT
                  SOUTHER N DISTRICT OF OHIO, EASTERN DIVISION

 LEAGUE OF WOMEN VOTERS OF OHIO, et al.                       .•

                Plaintiffs,                                        Case No. 20CV003843

                    v.                                             Judge Michael Watson

 OHIO SECRETA RY OF STATE FRANK LAROSE,

               Defendant.



                              DECLARA TION OF BRIAN CLEARY


 I, Brian Cleary, hereby state that 1 am over the age of eighteen years and am competent to testify
 to the following on the basis of personal, firsthand knowledge:

    1. I have been employed by the Cuyahoga County Board of Elections (''the Board") in the
       Ballot Preparation and Tabulation Department from 2006 to Present.
       Currently, I am the Manager of the Ballot Preparation and Tabulation Department and
       have served in this role since August of 2015. I supervise the processing of absentee
       ballot applications and voted absentee ballots. Previously, I was the Assistant Manager
       of the Ballot Preparation and Tabulation Department where I also oversaw the processing
       of absentee ballot applications and voted absentee ballots.

    2. Every absentee ballot application is reviewed by a bipartisan team of staff members from
       the Ballot Preparation and Tabulation Department. First, the team ensures that every
       application contains all required information including the voter's signature. Next, the
       team compares the information and signature on the absentee ballot application to the
       voter's information and signature in Cuyahoga County's voter registration records. If the
       two sets of information and signatures match, the team issues an absentee ballot to the
       elector. If not, then the bipartisan team issues a rejection letter to the voter, directing the
       voter to submit a new application. The rejection letter is a form letter generated by the
       county's voter registration system. "Rejection Letter," attached hereto as Exhibit A.

    3. Generally, the Ballot Preparation and Tabulation Department reviews and processes an
       absentee ballot application within one day of its receipt by the Board. This means that
       either an absentee ballot or a rejection letter is issued to the elector within one day of the
       Board's receipt of the application.

    4. If an application for an absentee ballot by mail is rejected due to a non-matching
       signature, the bipartisan team encloses Secretary of State Form 260 with the rejection

                                                  1
                                                          Exhibit D, Declaration of Brian Cleary
Case: 2:20-cv-03843-MHW-KAJ Doc #: 41-4 Filed: 09/12/20 Page: 2 of 8 PAGEID #: 1051



        letter. Secretary of State Form 260 is a form on which an elector can update his or her
        signature with the board of elections.

     5. The staff members assigned to review and process absentee ballot applications by mail
        are directed to accept the signature on the application if they are able to identify at least
        one matching letter or character between the signature on the application and the
        signature in the county's voter registration records. Staff members presume a signature is
        valid and review signatures liberally, erring on the side of accepting a signature and
        issuing absentee ballots to eligible electors.

     6. If the bipartisan team of staff members cannot determine whether a signature on an
        application for an absentee ballot by mail comports with the signature of the elector in the
        county's voter registration records, the signature is reviewed by a bipartisan supervisory
        team of election officials.

     7. If the supervisory team cannot determine whether a signature on an .application for an
        absentee ballot by mail comports with the signature of the elector in the co~ty's voter
        registration records, the signature is reviewed by a higher level bipartisan management
        team of election officials.

    8. If the management team cannot determine whether a signature on an application for an
       absentee ballot by mail comports with the signature of the elector in the county's voter
       registration records, the signature is reviewed by the Board's Director and Deputy
       Director. The Director and Deputy Director are from opposite political parties.

     9. For the 2020 Presidential General Election, the Secretary of State has instructed the
        Board to contact an elector via telephone or email in order to notify the elector that
        his/her application has been rejected. However, if telephone or email contact is not
        possible, the Board will send the rejection letter via U.S. Mail.

     10. I am familiar with the application for an absentee ballot by mail that was submitted by
         Plaintiff Carolyn E. Campbell for the 2020 Presidential Primary Election.

     11 . The Board received an application for an absentee ballot that contained Plaintiff
          Campbell's information and was signed on February 19, 2020. I do not know when the
          application was received by the Board. The signature on the application did not resemble
          the signature of Plaintiff Campbell in the county's voter registration records.
          Accordingly, the Board rejected the application. "Absentee Ballot Application," attached
          hereto as Exhibit B.

     12. The bipartisan team who reviewed the application for an absentee ballot compared the
         signature on the application to the signature contained on a provisional ballot affirmation
         signed by Plaintiff Campbell in March of 2016. The provisional ballot affirmation fonn is
         the most-recent voter registration form of Plaintiff Campbell. "Provisional Ballot
         Affirmation," attached hereto as Exhibit C.


                                                  2
                                                              Exhibit D, Declaration of Brian Cleary
Case: 2:20-cv-03843-MHW-KAJ Doc #: 41-4 Filed: 09/12/20 Page: 3 of 8 PAGEID #: 1052



    13. The Board generated a rejection letter in the county voter registration system on March 5,
        2020 and mailed it, along with Secretary of State Form 260, to Plaintiff Campbell.

    14. On March 20, 2020, the Board received a completed Secretary of State Form 260 from
        Plaintiff Campbell. The signature on the form was dated March 11, 2020. "Form 260,"
        attached hereto as Exhibit D.

    15. On March 20, 2020, the Board also received a completed Voter Registration Form from
        Plaintiff Campbell. The signature on the form was dated March 10, 2020. "Voter
        Registration Form," attached hereto as Exhibit E.

    16. On April 23, 2020, the Board mailed an absentee ballot to Plaintiff Campbell. The Board
        never received a voted absentee ballot from her.

    17. All absentee ballots (both used and unused) prepared for a federal election, such as the
        2020 Presidential Primary Election, must be retained by the board for at least twenty-two
        months following the election. R.C. 3505.31.

    18. The Cuyahoga County Board of Elections has a secure drop box that is available 24/7. A
        voter can use the drop box to return his/her voter registration form, absentee ballot
        application, voted absentee ballot, Fonn 260, or a completed Form 11-S without entering
        the board of elections' office.

    19. A voter who is concerned about entering, or who is physically unable to enter, a polling
        location may cast a ballot curbside at his/her polling location.

    20. The Cuyahoga County Board of Elections has au online application through which a
        voter can track the status of his/her absentee ballot application and ballot. The
        application may be accessed through the websites of the Ohio Secretary of State and
        Cuyahoga County Board of Elections.


       I declare under penalty of perjury under the laws of the United States of America that the
       foregoing is true and correct.

       Executed on       ft '
                       rt I k;>




                                                    BRIAN CLEARY          (




                                               3
                                                            Exhibit D, Declaration of Brian Cleary
Case: 2:20-cv-03843-MHW-KAJ Doc #: 41-4 Filed: 09/12/20 Page: 4 of 8 PAGEID #: 1053




 Dear Voter,



 Thank you for applying to vote by mail in the November 5, 2019 General Election. Unfortunately, we
 cannot process your application because the signature provided does not match the signature in our
 records.



 Please complete, sign, and return the enclosed Authorization to Update Signature on Registration
 Record form. Please be advised the form must be received by noon on November 2, 2019.



 If you have any questions, please contact the Absentee Voting Division at (216) 443-3238. The hours of
 operation are Monday through Friday, 8:30 a.m. - 4:30 p.m.




 Estimado elector:



 Gracias por solicitar el voto por correo en la Elección General del 5 de noviembre de 2019.
 Desafortunadamente, no podemos procesar su solicitud debido a que la firma indicada en la solicitud no
 coincide con la firma que tenemos en nuestros registros.



 Por favor, complete, firme y devuelva el formulario adjunto de Autorización para Actualizar la Firma en
 el Registro de Inscripción. Tenga en cuenta que el formulario debe recibirse antes del mediodía del 2 de
 noviembre de 2019.



 Si tiene alguna pregunta, por favor contacte con la División de Voto en Ausencia llamando
 al (216) 443-3238. El horario de atención es de lunes a viernes, 8:30 a.m. - 4:30 p.m.




                                                                          Cleary Declaration, Exh. A
Case: 2:20-cv-03843-MHW-KAJ Doc #: 41-4 Filed: 09/12/20 Page: 5 of 8 PAGEID #: 1054




                                                         Cleary Declaration, Exh. B
Case: 2:20-cv-03843-MHW-KAJ Doc #: 41-4 Filed: 09/12/20 Page: 6 of 8 PAGEID #: 1055
Case: 2:20-cv-03843-MHW-KAJ Doc #: 41-4 Filed: 09/12/20 Page: 7 of 8 PAGEID #: 1056




                                                         Cleary Declaration, Exh. D
Case: 2:20-cv-03843-MHW-KAJ Doc #: 41-4 Filed: 09/12/20 Page: 8 of 8 PAGEID #: 1057
